DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-14 and 22-36 in the reply filed on June 15, 2022 is acknowledged. Claims 1-36 are pending of which claims 15-21 are withdrawn and claims 1-14 and 22-36 are now under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 2, 7, 8, 13, 22, 23, 28, 34, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dossche et al. (US 2014/0109507). 
	Dossche et al. disclose waterproof engineered floor and wall planks (equivalent to the plank and floor of the claimed invention)  have a wear layer and an underlayer about an extruded dust and plastic composite core. The engineered planks  may advantageously utilize a locking system so that the flooring can be snapped  together as a floating floor (meeting the limitations of claim 13), utilizing the floating floor installation method where no adhesive is required to bond the flooring planks to the subfloor. The end view of the exemplary flooring plank 10 shown in FIG. 1 shows the three principal structural components of the plank (equivalent to the plank of the claimed invention). Specifically, the top surface is a wear layer 20 that is waterproof and is selected from a number of possible materials including: tile or stone veneers; rubber; decorative plastic; decorative vinyl; linoleum; and any material (such as cork, bamboo or wood veneer) (equivalent to the wood veneer of the claimed invention) encapsulated in vinyl or resin to render the layer waterproof and wear resistant. The middle section or core 30 of the engineered plank 10 is formed from between about 55 to 80%, and preferably about 70% of bamboo dust, wood dust, cork dust or a mixture thereof. The remaining 20 to 40% consists of high density polyethylene (HDPE) or alternatively, virgin or recycled PVC (equivalent to the rigid core layer of the claimed invention)  or a combination of such PVCs, and up to about 10% chemical additives such as anti-UV agents, anti-oxidation agents, stabilizers, colorants, anti-fungus agents, coupling agents, reinforcing agents, and lubricants. Calcium carbonate may also be added as a filler (equivalent to the calcium carbonate material in the core layer of the claimed invention). The underlayment layer 40 (equivalent to the thermo-acoustic layer of the claimed invention) is attached to the dust and plastic core 30 and is also made of waterproof or water resistant material such as cork, rubber, foam or waterproof balancing paper. The plank 10 also has a grooved end 50 with profile 51 and channel 52 that matches with protruding end 60 having profile 61 and protrusion 62. The particular profiles are made according to a preferred design to allow the panels to be quickly locked together, typically without the use of adhesive. However, if desired, an adhesive may be applied to the profiles therefore joining planks together to create a more permanent bonding of adjacent planks. The matching profiles may be of the click-lock variety depicted in FIGS. 3a-d or a more traditional tongue and groove construction that generally requires the use of an adhesive. FIG. 2 is an exploded view of the various layers that may be included in a plank or wall panel of the invention. The top layer 21 is an optional protective overlay (equivalent to the protective coating of the claimed invention) or cover layer that is most desirable when the wear layer 20 is not particularly durable. Preferred top layer characteristics include transparency, hardness and scratch resistance. Exemplary materials for a top layer 21 include melamine resin with aluminum oxide and polyurethane (meeting the limitation that the protective coating comprises a polyurethane and aluminum oxide).  A bonding layer 22 joins the wear layer 20 to the core 30 and is typically a water resistant adhesive. A preferred adhesive type is a hot melt adhesive which should be water resistant or nearly impervious to significant and prolonged exposure to moisture. Another bonding layer 41 joins the underlayment layer 40 to the core 30. As with the first bonding layer 22, this second bonding layer 41 is also preferably a hot melt adhesive that is nearly impervious to moisture. The underlayment layer 40 is selected from a variety of possible materials depending upon the price point and functionality of the flooring or wall covering planks. FIG. 3b shows a snap joint, FIG. 3c can be angled and snapped but generally has less joining strength than the system of FIG. 3a. FIG. 3d also shows lock and fold panels with the first panel having a channel on the right edge being installed and the second panel being angled so that its protrusion enters the channel and the top edges of the two panels contact, and then rotating the second panel downward until the profiles are locked. When using click-lock edges, it is relatively straightforward to install floating flooring without adhesives. The particular edge system that is preferred for a particular plank may vary depending upon the dimensions and rigidity of the plank. The planks and panels according to the invention are generally rectangular having a thickness of up to about one inch and a width of between about 2 and 12 inches. In general, flooring planks will have a greater thickness than wall covering planks or panels. The planks and panels manufactured according to the invention are nearly impervious to swelling and have great dimensional stability with variations due to moisture of less than 0.01%. The products can also be manufactured to tolerances of less than 0.25 mm of length, width and straightness, and many suitable wear layers provide colorfast and cleanable surfaces. (See Abstract, Figures, and paragraphs 0008 and 0014-0024). With regards to the limitations that the plank has an expansion contraction coefficient that is less than 0.04% between the temperatures of 10°C and 40°C, and the floor can withstand high surface temperatures of up to 50°C when the floors are exposed to direct sunlight and that the plank is dimensionally stable in humidity levels ranging from 15% RH to 75% RH, the Examiner takes the position that such limitations are inherent in the planks taught by Dossche et al. given that the chemical composition and the structure as taught Dossche et al. and that of the claimed invention are identical.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3-5, 9, 10, 24-26, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dossche et al. (US 2014/0109507). 
Dossche et al., as discussed above, do not teach that the wood veneer comprises a hardwood veneer having a thickness in the range of 0.4 mm to and including 2.0 mm in thickness, that the rigid composite core has a thickness in the range of 3.5 mm to 8.0 mm and is formed of non-foam material, that the core has a density (specific gravity) in the range of 2.0 grams per cm2 to and including 2.4 grams per cm2, that the core comprises polyvinylchloride (PVC) powder from 20% to and including 40% by weight, extra-fine calcium carbonate (CaCQO3) from 60% to and including 80% by weight, stabilizer salts from 1% to and including 3% by weight, plasticizer from 1% to and including 2% by weight, lubricants from 0.4% to and including 1% by weight, and pigments from 0.4% to and including 1% by weight, that the core is ultra-low in volatile organic compound (VOC) content. However, with regards to the concentration of each component and the thickness of each layer, the Examiner would like to point out that workable physical properties such as concentrations and thicknesses are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

5.	Claims 6, 11, 12, 27, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dossche et al. (US 2014/0109507) in view of Ducharme (US 2010/0062241).  
Dossche et al., as discussed above, do not teach that the thermo-acoustic cushion is made of polyethylene and has a thickness in the range of 1.0 mm to and including 1.5 mm. However, Ducharme teach a thermo-acoustic radiant membrane is designed for use on a floor. The membrane comprises a radiant layer made of a metallic film, on which a layer of rubber granules of varying size are hot-laminated with a bitumen elastomer to which other components can be added such as wood, mineral, synthetic, or vegetable fibres. The membrane is also provided with a water-impermeable layer to act as a vapour block. Said layer is made from polyethylene, polypropylene, polyester or metal is resistant to tearing, static crushing and tension and has a large capacity for stretching and is covered with bitumen elastomer. The bitumen elastomer layer on the water-impermeable layer is placed on the granule layer of the radiant layer in order to assemble the membrane by adhesion of the layers. The membrane is for use in residential construction and may be adapted to all wood, concrete and metal structures. It can also receive a variety of finished floor such as wood, ceramic or other. Its main role is soundproofing the floor against impact noise while being radiant while still having elastic, radiant, acoustic, anti-fungus and vapour block properties and being able to reduce vibrations caused by impacts of human or mechanical nature or and support important charges. (see Abstract and paragraphs 0008 and 0009). 
Accordingly, it would have been obvious to one having ordinary skill in the art to use a thermo-acoustic radiant membrane as taught by Ducharme in the plank taught by Dossche et al. given that Ducharme teaches that such membranes are used in residential construction and may be adapted to all wood, concrete and metal structures for soundproofing the floor against impact noise while being radiant while still having elastic, radiant, acoustic, anti-fungus and vapour block properties and being able to reduce vibrations caused by impacts of human or mechanical nature or and support important charges. With regards to the thickness of the layer, the Examiner would like to point out that workable physical properties such as thicknesses are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

Allowable Subject Matter
6.	Claim 14 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787